DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-13 are pending, and are being examined on the merits. Claim 9 was withdrawn, but has been rejoined.

Response to Restriction Requirement
The Response to Office Action (Restriction/Election Requirement) filed February 11, 2022 has been entered.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8 and 11-13) in the reply filed February 11, 2022 is acknowledged.
Claim 9 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 11, 2022. However, the search for the elected invention identified art relevant to the nonelected invention. Therefore, claim 9 is rejoined and examined.
The Restriction Requirement mailed December 13, 2021 is WITHDRAWN.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements submitted April 16, 2020 and January 11, 2021 have been considered.

Specification
Regarding the requirements for nucleotide sequence disclosures, the application must contain the Sequence Listing ASCII text file itself, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes.
Specific deficiency: The Specification submitted May 22, 2020 does include an incorporation-by-reference paragraph, however, the name and size of the ASCII text file, and the date of creation is missing. As a note, the size of text file must be listed in bytes, not kilobytes.
  
Appropriate correction is required.

Claim Objections
Claims 1-2 are objected to because of the following informalities: 
In claim 1, “(a)” should be added at the beginning of the “measuring” clause, and “(b)” 
should be added at the beginning of the “determining” clause, so that the format of claims 1 and 2 are consistent.
	Claims 1 and 2 each define the abbreviation for estrogen receptor alpha as “ERα” (upper case “R”). However, subsequent references in claims 1 and 2 identify the receptor as “Erα” (lower case “r”). Claims 1 and 2 should be amended so that all of the abbreviations for estrogen receptor alpha are consistent.

Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 7-9 and 11-13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	Eligibility is considered in light of MPEP 2106 III, which incorporates the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) published on January 17, 2019 (84 Fed. Reg. 50) and clarified in the October 2019 Update.
	As can be seen in the MPEP 2106 III Figure, eligibility analysis requires one to address the following questions: (i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); (ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. In addition, as can be seen in the MPEP 2106.04 II Figure, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.
	In this case, as to Step 1, claims 1-2, 7-9 and 11-13 are directed to one of the four statutory categories since they are drawn to a process.
	The analysis cannot be streamlined, so the claims are considered with respect to Step 2A.
	With respect to Prong One of Step 2A, claims 1-2, 7-9 and 11-13 recite a judicial exception. Specifically, in claims 1 and 2, the step of identifying the expression level of the ERα or PR gene, and using that level to determine if a subject is at high risk for preterm birth is an abstract idea. In addition, in claims 1 and 2, the correlation between the presence of a particular expression level of the ERα or PR gene in a sample and the increased risk for preterm birth is a law of nature.
	With respect to Prong Two of Step 2A, the claims do not recite additional elements that integrate the judicial exceptions into a practical application for the following reason. In particular, the claims do not recite additional elements that integrate the judicial exceptions into a practical application because the elements in the claims other than the judicial exceptions (i.e., obtaining a sample, measuring mRNA levels, performing RT-PCR and the use of a control) constitute insignificant extra-solution activity as described in the 2019 PEG and MPEP 2106.05(g). In addition, in claim 2, the step of providing a prevention or treatment to a subject is merely reciting an idea of a solution, but fails to recite details of how the solution is accomplished. The recitation of claim limitations that attempt to cover any solution to an identified problem with no restriction on how the result is accomplished and no description of the mechanism for accomplishing the result, does not integrate a judicial exception into a practical application. MPEP 2106.05(f).
	Thus, the answer to step 2A is “Yes, the claims are directed to a judicial exception,” and the analysis moves to Step 2B, which asks if the additional elements in the claim amount to significantly more than the judicial exception.  
	In this case, claims 1-2, 7-9 and 11-13 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because only routine and conventional elements are recited in combination with the judicial exceptions. As evidenced by 
Heng, Yellon and Kim (cited below in conjunction with the prior art rejections), obtaining a sample, measuring mRNA or protein levels, performing RT-PCR or immunoassays and the use of a control were all performed routinely prior to the effective filing date of the claimed invention. Therefore, the additional elements in claims 1-2, 7-9 and 11-13 are not non-routine or unconventional.
	In view of the foregoing, claims 1-2, 7-9 and 11-13 are rejected under 35 U.S.C. 101 as being drawn to a judicial exception without significantly more.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Indefiniteness rejections
Claim 13 depends indirectly from claim 2, which recites, in part, measuring the expression level of ERα or PR, and interpreting the measured expression levels to determine if a subject has a high risk of preterm birth. Dependent claim 13 then recites additionally measuring the levels of estrone and progesterone and interpreting those levels of to determine if a subject has a high risk of preterm birth. Since claim 13 incorporates the limitations of claim 2, claim 13 then requires measuring both steroid receptor levels and steroid levels and making determinations from each measurement. However, it is not clear how each determination is supposed to integrate with the other. For example, if the steroid receptor level determination indicates that the subject would be high risk, but the steroid level determination indicates that the subject would be low risk (or, at least, not high risk), it is not clear how these disparate determinations would be reconciled to determine a single overall risk for the subject. Since the ordinary artisan would not be able to determine the metes and bounds of the claim, it is indefinite.


Lack of antecedent basis rejections
Claim 13 recites the limitation "the levels of estrone and progesterone" in l. 2.  There is insufficient antecedent basis for this limitation in the claim. Claims 13 depends, in part, from claims 11 and 12, each of which require measuring estrone or progesterone. Therefore, there is insufficient antecedent basis for measuring estrone and progesterone, as required in claim 13.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

Claim 13 recites the limitation "the levels of estrone and progesterone" in l. 2. Claims 13 depends, in part, from claims 11 and 12, each of which require measuring estrone or progesterone. Therefore, claim 13 does not further limit the subject matter of claims 11-12, and consequently is in improper dependent form.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Heng (US Patent App. Pub. No. 2017/0342495) in view of Yellon1 (Loss of Progesterone Receptor-Mediated Actions Induce Preterm Cellular and Structural Remodeling of the Cervix and Premature Birth, PLOS ONE, 8(12): 1-9, 2013).

Regarding independent claim 1, Heng teaches …
A method for providing information necessary for diagnosis of preterm birth, the method comprising (para. 11: “markers can be used for diagnosis … of spontaneous preterm birth”):
measuring the expression level of a gene in a biological sample isolated from a subject (para. 13: “detecting a difference in the expression of a … plurality of genes relative to a control”; para. 18: “comparing … levels of … polynucleotides in a sample”; para. 27: “obtaining a biological sample from the subject, identifying … polynucleotides in the sample associated with … preterm birth”; para. 39: “obtaining a sample of … a tissue sample from the pregnant female”); 
and determining that the subject has a high risk of preterm birth i) when the expression level of the gene in the subject is different than that in a normal control, wherein the expression level of the gene is measured in a biological sample isolated from the subject (para. 18: “comparing … levels of … polynucleotides in a sample from a patient, and … normal levels of … polynucleotides in samples of the same type obtained from control patients … wherein altered levels of … polynucleotides relative to the corresponding normal levels … is an indication that the patient has a predisposition to preterm birth”).

Heng does not teach that the target gene is the PR gene or that the biological sample is isolated from the cervix, or specifically the cervical epithelium, of the subject. However, Yellon suggests these limitations (p. 4, left col., para. 2 through p. 4, right col., para. 1: “PR stained cells … throughout the cervix … included areas … including the epithelium”).

Heng also does not teach that a subject is at high risk of preterm birth when the PR gene expression is lower than a normal control. However, Yellon suggests this limitation (p. 6, left col., para. 2: “antagonism of PR-mediated actions advance inflammatory processes in the cervix in association with preterm birth”).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the biomarker screening method of Heng and incorporate the PR target gene, as suggested by Yellon. Heng teaches the need for reliable screening tests to identify asymptomatic women at risk of preterm birth. Yellon teaches that PR function, including in the cervical epithelium, is associated with preterm birth, as is antagonism of PR-mediated actions. While Yellon does not specifically teach assaying PR gene expression levels, given the criticality of the PR in preterm birth, the ordinary artisan would have been motivated to try the PR gene as a target in the Heng method. In addition, since Yellon teaches that antagonism of PR-mediated actions are associated with preterm birth, the ordinary artisan would understand that lower PR gene expression as compared to a control would be the relevant metric in assessing preterm birth risk. The ordinary artisan would have had an expectation of success as Heng teaches that the method can be used with a wide variety of target genes. 

Regarding independent claim 2, Heng teaches …
A method for preventing or treating preterm birth, the method comprising (para. 11: “markers can be used for … preventing … treatment … of spontaneous preterm birth”);
(a) and (b) are identical to claim 1 limitations (see claim 1 above for relevant citations);
(c) performing a prevention or treatment for preterm birth on the subject determined to have a high risk of preterm birth in step (b) (para. 47: “may also comprise treating the subject … includ[ing] … therapeutics, procedures and interventions”; para. 126: “markers useful for … prevention and therapy of preterm birth”).

Regarding dependent claims 3-6, Heng additionally teaches wherein the prevention or treatment is performed by administration of a prevention or treatment agent for preterm birth (para. 54), including by an tocolytic agent or steroid preparation, and specifically a progesterone receptor antagonist (para. 54: progesterone), as recited in claims 3-5, or by a surgical intervention, including cervical cerclage (para. 54), as recited in claims 3 and 6.

Regarding dependent claims 7-8, Heng additionally teaches wherein the measuring of the expression level of the gene is a measurement of the mRNA (paras. 128-129), as recited in claim 7, and wherein the measurement of the mRNA expression level is carried out by amplifying mRNA of the gene via RT-PCR (paras. 128-129), as recited in claim 8.


Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim2 (Postpartum hormonal change in cervical excision-induced preterm delivery, Thesis, Korea University, August 2018) in view of Heng (US Patent App. Pub. No. 2017/0342495).

Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

	Regarding independent claim 1, Kim teaches …
	A method for providing information relevant to preterm birth, the method comprising: (p. 6, para. 1: “identify the role of sex hormones and their receptors in preterm birth”); 
measuring the expression level of an estrogen receptor alpha (ERα) or progesterone receptor (PR) gene in a biological sample isolated from the cervix of a subject (e.g., Figs. 2-7);
wherein the expression level of the PR gene is measured in a biological sample isolated from the epithelium of the cervix of the subject (e.g., p. 18, section 3);
wherein the expression level of the ERα gene is measured in a biological sample isolated from the smooth muscle of the cervix of the subject (e.g., p. 18, section 3).

Kim does not teach that the information is necessary for diagnosis of preterm birth, nor does Kim teach determining that the subject has a high risk of preterm birth i) when the expression level of the PR gene in the subject is lower than that in a normal control, or ii) when the expression level of the ERα gene in the subject is higher than that in a normal control. However, Kim teaches the relationship between low PR gene expression levels and preterm birth (Fig. 2), and between high ERα gene expression levels and preterm birth (Fig. 5), and Heng teaches that such information can be used as a biomarker for diagnosis of preterm birth risk (para. 11: “markers can be used for diagnosis … of spontaneous preterm birth”; para. 27: “obtaining a biological sample from the subject, identifying … polynucleotides in the sample associated with … preterm birth”; para. 18: “comparing … levels of … polynucleotides in a sample from a patient, and … normal levels of … polynucleotides in samples of the same type obtained from control patients … wherein altered levels of … polynucleotides relative to the corresponding normal levels … is an indication that the patient has a predisposition to preterm birth”).

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the PR and ERα screening method of Kim into an assay to diagnose a subject at high risk for preterm birth, as taught by Heng. The ordinary artisan would recognize that the PR and ERα screening method of Kim could be used as the basis of a biomarker assay, and would have been motivated to try using the Kim screening method in a biomarker assay to diagnose an increased risk of preterm birth. The ordinary artisan would have had an expectation of success as the design of biomarker assays is well-known in the art.

Regarding independent claim 2, Heng teaches …
A method for preventing or treating preterm birth, the method comprising (para. 11: “markers can be used for … preventing … treatment … of spontaneous preterm birth”);
(c) performing a prevention or treatment for preterm birth on the subject determined to have a high risk of preterm birth in step (b) (para. 47: “may also comprise treating the subject … includ[ing] … therapeutics, procedures and interventions”; para. 126: “markers useful for … prevention and therapy of preterm birth”).
In addition, the steps (a) and (b) limitations are identical to claim 1 limitations (see claim 1 above for relevant citations).


Regarding dependent claims 3-6, Heng additionally teaches wherein the prevention or treatment is performed by administration of a prevention or treatment agent for preterm birth (para. 54), including by an tocolytic agent or steroid preparation, and specifically a progesterone receptor antagonist (para. 54: progesterone), as recited in claims 3-5, or by a surgical intervention, including cervical cerclage (para. 54), as recited in claims 3 and 6.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to combine the PR and ERα screening method of Kim into a method to prevent or treat preterm birth, as taught by Heng. The ordinary artisan would recognize that the PR and ERα screening method of Kim could be used as the basis of a biomarker assay, and would have been motivated to try using the Kim screening method in a biomarker assay to diagnose an increased risk of preterm birth. The ordinary artisan would have been further motivated to try prevention and treatment methods already known in the art to intervene in subjects at high risk of preterm birth. The ordinary artisan would have had an expectation of success as the design of biomarker assays is well-known in the art, and because various preventatives and treatments for preterm birth are also well-known in the art.

Regarding dependent claims 7-9, Kim additionally teaches wherein the measuring of the expression level of the gene is a measurement of mRNA (e.g., Fig. 2) or protein (e.g., Figs. 3-7), as recited in claim 7, and wherein the measurement of the mRNA expression level is carried out by amplifying mRNA of the gene via RT-PCR (e.g., Fig. 2), as recited in claim 8, and wherein the measurement of the protein is carried out as an immunoassay (e.g., Figs. 3-7), as recited in claim 9.

	Regarding dependent claims 11-13, Kim additionally teaches further measuring the level of E1 or P4 in the biological sample (p. 19, section 4), as recited in claim 11, and comparing the E1 or P4 levels from the subject to those of a normal control (p. 19, section 4), as recited in claim 12. Regarding dependent claim 13, Heng teaches using such information to inform diagnosis determinations.

Prior to the effective filing date of the instant invention, it would have been prima facie obvious to incorporate the Kim blood steroid measurements into the Kim plus Heng method, discussed above, to further refine the prevention or treatment decisions. The ordinary artisan would have had an expectation of success as the design of biomarker assays is well-known in the art, and because various preventatives and treatments for preterm birth are also well-known in the art.


Conclusion
Claims 1-9 and 11-13 are being examined, and are rejected. Claims 1-2 are objected to. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN GREENE whose telephone number is (571)272-3240. The examiner can normally be reached M-Th 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L.G./Examiner, Art Unit 1637                                                                                                                                                                                                        
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Yellon was cited in the Information Disclosure Statement submitted January 11, 2021.
        2 Kim was cited in the Information Disclosure Statement submitted January 11, 2021.